                                                                                    PRIVILEGED AND CONFIDENTIAL

        September 22, 2020

        Daniel Moreaux
        Moreaux Transportation Services, Inc.
        4486 FM 1006
        Orange, Texas 77630


        RE:      Moreaux Transportation Services, Inc., Case 20-20384, Western District of Louisiana

        Dear Mr. Moreaux:

        Thank you for selecting Stout Risius Ross, LLC (“Stout”) to provide financial advisory services to Moreaux
        Transportation Services, Inc. (the “Debtor” or the “Company”). This letter shall confirm the understanding
        of the Company (the “Engagement Letter”) concerning the engagement of Stout, the services to be provided
        by Stout and the manner in which Stout will be compensated for these services, effective as of
        September 21, 2020 (the “Effective Date”).

                                                      Objectives and Scope

        Subject to the Court’s approval of Stout’s Employment Application, Stout will serve as the Company’s
        financial advisors to perform the services described below as well as any other services requested by the
        Company.

            1.   Assistance with record keeping and preparation of financial statements.

            2.   Review of the Debtors’ financial information, including, but not limited to, analyses of invoices, cash
                 receipts, disbursements, and financial statement items

            3.   Preparation of filings required by the Bankruptcy Court or the Office of the United States Trustee,
                 including, but not limited to, schedules of assets and liabilities, statements of financial affairs and
                 monthly operating reports.

            4.   Financial advisory services including the preparation of a liquidation analysis, and a monthly
                 analysis of the Company’s financial information (including analysis of significant changes
                 financially, operationally or otherwise).

            5.   Assistance with preparation of the Debtor’s proposed business plan and financial projections.

            6.   Assistance in preparing and/or reviewing documents necessary for confirmation.

            7.   Assist with the claims resolution procedures, including, but not limited to, analyses of creditors’
                 claims by type and entity.

            8.   Other such functions as requested by the Company or its counsel to assist the Company in this
                 Chapter 11 case.


                                                                                                                              EXHIBIT
                                                                                                                                 B

                 20-20384
Investm ent B anki            - on
                  ng | Transacti#25-2    File
                                   Advisory    09/29/20
                                            | Val           Enter
                                                 uation Advisory | D i09/29/20
                                                                      sputes,Com 15:16:20     Exhibit
                                                                                 pliance,& Investi      B |Pg
                                                                                                  gations      1 of 9ent Consulting
                                                                                                            M anagem
       Daniel Moreaux
       September 22, 2020
       Page 2




       The Company and Stout agree that the Company may limit or expand the scope of our services from time
       to time on terms mutually acceptable to the parties in writing.

       This engagement will be led by Stout’s Managing Director John D. Baumgartner. Meggen Rhodes will be
       the lead Stout professional on this engagement.



                                                      Fees and Expenses

       In consideration of the services Stout provides to the Company pursuant to this Engagement Letter, Stout
       shall be entitled to receive, and the Company shall pay to Stout, the following compensation:

           1. For this engagement, Stout will bill time as incurred on a monthly basis at the following hourly rates,
              depending on the experience level of each professional. These rates will be subject to adjustment on
              October 1st of each year, beginning in 2021:

                            Level                              Rate Per Hour
                            Managing Directors                 $400 - $550
                            Directors                          $325 - $350
                            Managers                           $250 - $325
                            Senior Associates                  $185 - $250
                            Staff Associates                   $150 - $200
                            Para-professionals                 $75 - $95

           2. For this engagement, due to the unique circumstances of the Company and case, Stout agrees to
              bill John D. Baumgartner at $425 per hour and Meggen Rhodes at $250 per hour.

           3. In addition to the fees described above, the Company agrees to promptly reimburse Stout, upon
              request from time to time, for all out-of-pocket expenses reasonably incurred by Stout in connection
              with the matters contemplated by this Engagement Letter including, without limitation, reasonable
              fees of counsel. Out-of-pocket expenses shall include, but not be limited to, all reasonable travel
              expenses, duplicating charges (including graphic design charges), on-line service charges
              (including data room charges), messenger and delivery services, meeting services and long-
              distance telephone and facsimile charges incurred by Stout.


                                                          Wire Transfer

       All payments required hereunder shall be paid by wire transfer unless otherwise permitted by us. Set forth
       below are our funds transfer instructions:

                Stout Risius Ross, LLC
                BMO Harris Bank

                ACH & Wire ABA Number: 071000288
                Account Number: 3998895



Investm ent B anking | Transaction Advisory | Valuation Advisory | D isputes,Com pliance,& Investigations | M anagem ent Consulting
              20-20384 - #25-2 File 09/29/20 Enter 09/29/20 15:16:20 Exhibit B Pg 2 of 9
       Daniel Moreaux
       September 22, 2020
       Page 3




                                                       Bankruptcy Court

       The Company, as soon as practicable following the execution of this Engagement Letter by the Committee,
       shall seek an order authorizing the employment of Stout pursuant to the terms of this Engagement Letter,
       as a professional person pursuant to (and subject to the standard of review of) Section 328(a) of the
       Bankruptcy Code, the Bankruptcy Rules and applicable local rules and orders. The Company shall use its
       best efforts to cause such application to be considered promptly. The employment application and the
       order authorizing employment of Stout shall be provided to Stout sufficiently in advance of their filing, and
       must be acceptable to Stout in its discretion. If the order authorizing the employment of Stout is obtained,
       the Company shall pay all fees and expenses as promptly as possible in accordance with the terms of this
       Engagement Letter, any orders entered in the Chapter 11 cases regarding reimbursement of professionals,
       the Bankruptcy Code, the Bankruptcy Rules and applicable local rules and orders, and the Committee will
       work with Stout to promptly file any and all necessary applications regarding such fees and expenses with
       the Bankruptcy Court. If the order authorizing the employment of Stout is not obtained (or is later reversed
       or set aside for any reason), Stout may terminate this Engagement Letter and the Company shall reimburse
       Stout for all fees and expenses reasonably incurred prior to the date of termination, subject to the
       requirements of the Bankruptcy Code, Bankruptcy Rules and applicable local rules and orders. The terms
       of this paragraph are solely for the benefit of Stout and may be waived, in whole or in part, only by Stout.

                                                     Term of Engagement

       This Engagement Letter shall extend until the entry of an order by the Bankruptcy Court approving a
       Chapter 11 plan of reorganization (the “Plan Approval Date”) unless earlier terminated upon thirty (30) days’
       written notice by the Company. After the Plan Approval Date, this Engagement Letter may be terminated
       by either the Company or Stout upon thirty (30) days’ written notice by the Company or Stout without liability
       or continuing obligation; provided, however, that termination of this Engagement Letter shall not affect (a)
       the Company’s indemnification, reimbursement, contribution and other obligations as set forth in this
       Engagement Letter; (b) the confidentiality provisions set forth herein; and (c) Stout's right to receive, and
       the Company's obligation to pay, any and all fees and expenses accrued as of the effective date of
       termination of this Engagement Letter.

                                    Entire Agreement, Waiver, Modification, and Notices

       This Engagement Letter, including any Exhibits, constitutes the final and complete expression of the parties
       with respect to its subject matter and supersedes and replaces any other written or oral agreement or
       understanding between the parties. This Engagement Letter may be amended, modified, supplemented or
       waived only by a written instrument signed by both parties. No waiver of a breach hereof shall be deemed
       to constitute a waiver of a future breach, whether of a similar or a dissimilar nature. All notices, demands
       or other communications which are required or are permitted to be given in this Agreement shall be in
       writing and shall be deemed to have been sufficiently given (i) upon personal delivery, (ii) the third business
       day following due deposit in the U.S. mail, postage prepaid, and sent certified mail, return receipt requested,
       correctly addressed or (iii) when receipt is acknowledged if sent via facsimile transmission. Notices to you
       shall be sent to the address set forth on page one of this Engagement Letter with a copy to Committee
       counsel.

       To the extent of any inconsistency between the terms of this Engagement Letter (including the attached
       Professional Terms), and any Order of the Bankruptcy Court, the Order of the Bankruptcy Court authorizing
       our employment shall govern.

                                                         Indemnification



Investm ent B anking | Transaction Advisory | Valuation Advisory | D isputes,Com pliance,& Investigations | M anagem ent Consulting
              20-20384 - #25-2 File 09/29/20 Enter 09/29/20 15:16:20 Exhibit B Pg 3 of 9
       Daniel Moreaux
       September 22, 2020
       Page 4




       The Debtor agree to indemnify and hold harmless Stout and its affiliates, and their respective past, present
       and future directors, officers, shareholders, employees, agents and controlling persons within the meaning
       of either Section 15 of the Securities Act of 1933, as amended, or Section 20 of the Securities Exchange
       Act of 1934, as amended (collectively, the "Indemnified Parties"), to the fullest extent lawful, from and
       against any and all losses, claims, damages or liabilities (or actions in respect thereof), joint or several,
       arising out of or related to the engagement, any actions taken or omitted to be taken by an Indemnified
       Party (including acts or omissions constituting ordinary negligence) in connection with the engagement, or
       any Sale or proposed Sale contemplated thereby. In addition, the Debtor agree to reimburse the
       Indemnified Parties for any legal or other expenses reasonably incurred by them in respect thereof at the
       time such expenses are incurred; provided, however, the Debtor shall not be liable under the foregoing for
       any loss, claim, damage or liability which is finally judicially determined to have resulted primarily from the
       willful misconduct, gross negligence, bad faith or self-dealing of any Indemnified Party.

       If for any reason, the foregoing indemnification is unavailable to any Indemnified Party or insufficient to hold
       it harmless, the Debtor shall contribute to the amount paid or payable by the Indemnified Party as a result
       of such losses, claims, damages, liabilities or expenses in such proportion as is appropriate to reflect the
       relative benefits received (or anticipated to be received) by the Debtor, on the one hand, and Stout, on the
       other hand, in connection with the services rendered by Stout. If, however, the allocation provided by the
       immediately preceding sentence is not permitted by applicable law or otherwise, then the Debtor shall
       contribute to such amount paid or payable by any Indemnified Party in such proportion as is appropriate to
       reflect not only such relative benefits, but also the relative fault of the Debtor, on the one hand, and Stout,
       on the other hand, in connection therewith, as well as any other relevant equitable considerations.
       Notwithstanding the foregoing, the aggregate contribution of all Indemnified Parties to any such losses,
       claims, damages, liabilities and expenses shall not exceed the amount of fees actually received by Stout
       pursuant to the Engagement Letter.

       The Debtor shall not affect any settlement or release from liability in connection with any matter for which
       an Indemnified Party would be entitled to indemnification from the Debtor, unless such settlement or release
       contains an unconditional release of the Indemnified Parties reasonably satisfactory in form and substance
       to Stout, from all liability to the party being settled with in connection with such matter. The Debtor shall
       not be required to indemnify any Indemnified Party for any amount paid or payable by such party in the
       settlement or compromise of any claim or action without the Debtor’s prior written consent.

       Prior to entering into any engagement or arrangement with respect to, or effecting, any (i) merger, statutory
       exchange or other business combination or proposed sale, exchange, dividend or other distribution or
       liquidation of all or a significant proportion of its assets, or (ii) significant recapitalization or reclassification
       of its outstanding securities that does not directly or indirectly provide for the assumption of the obligations
       of the Debtor set forth in this Engagement Letter, the Debtor will notify Stout in writing thereof (if not
       previously so notified) and, if requested by Stout, shall arrange in connection therewith alternative means
       of providing for the obligations of the Debtor set forth herein, including the assumption of such obligations
       by another party, insurance, surety bonds or the creation of an escrow, in each case in an amount and
       upon terms and conditions reasonably satisfactory to Stout.


       The Debtor further agrees that neither Stout nor any other Indemnified Party shall have any liability,
       regardless of the legal theory advanced, to the Debtor or any other person or entity (including the Debtor’s
       equity holders and creditors) related to or arising out of Stout's engagement, except for any liability for
       losses, claims, damages, liabilities or expenses incurred by the Debtor, which either (a) is finally judicially
       determined to have resulted primarily from, or (b) is agreed by such Indemnified Party to have resulted
       primarily from, the willful misconduct, gross negligence, bad faith or self-dealing of any Indemnified Party.



Investm ent B anking | Transaction Advisory | Valuation Advisory | D isputes,Com pliance,& Investigations | M anagem ent Consulting
              20-20384 - #25-2 File 09/29/20 Enter 09/29/20 15:16:20 Exhibit B Pg 4 of 9
       Daniel Moreaux
       September 22, 2020
       Page 5




       The obligations of the Debtor set forth herein shall apply to any modifications of the Engagement Letter and
       shall be in addition to any liability, which the Debtor may otherwise have, and shall be binding upon and
       inure to the benefit of any successors, assigns, heirs and personal representatives of the Debtor and each
       Indemnified Party. The foregoing provisions shall survive any termination of the relationship established
       by the Engagement Letter.



                                                         * * * * * *




Investm ent B anking | Transaction Advisory | Valuation Advisory | D isputes,Com pliance,& Investigations | M anagem ent Consulting
              20-20384 - #25-2 File 09/29/20 Enter 09/29/20 15:16:20 Exhibit B Pg 5 of 9
       Daniel Moreaux
       September 22, 2020
       Page 6




       Please indicate your agreement with the terms of this letter (including the Professional Terms), subject to
       approval of the Bankruptcy Court, by signing and returning to me the enclosed copy of this letter. We
       appreciate the opportunity to be of service to you and look forward to working with you on this important
       project. Please note that this offer will terminate 60 days from the date of this letter, and shall be of no
       further force or effect unless expressly reinstated by us.


       Very truly yours,

       STOUT RISIUS ROSS, LLC



       By:      ___________________________


       Attachments: Professional Terms



       Acknowledged and Accepted:


       Moreaux Transportation Services, Inc.

       Signed:     _____________________________

       Name:       Daniel Moreaux_________________

       Title:      _____________________________

       Date:       _____________________________




Investm ent B anking | Transaction Advisory | Valuation Advisory | D isputes,Com pliance,& Investigations | M anagem ent Consulting
                20-20384 - #25-2 File 09/29/20 Enter 09/29/20 15:16:20 Exhibit B Pg 6 of 9
       Daniel Moreaux
       September 22, 2020
       Page 7




                                                                        for the accuracy and completeness of such information, and
      STOUT RISIUS ROSS, LLC                                            it is understood that we will have no duty of independent
      PROFESSIONAL TERMS                                                investigation or verification of such information. While our
                                                                        work may involve analysis of various records, our
      1. Our Services We will provide the services as described         engagement does not include an examination in accordance
      in our engagement letter, as may be modified from time to         with generally accepted auditing standards known as
      time by mutual consent.                                           “GAAS.” Furthermore, we will take no responsibility for the
                                                                        achievability of any expected, forecasted, projected, or
      2. Independent Contractor We are an independent                   hypothetical results anticipated or assumed by the
      contractor and not your employee, agent, joint venturer or        management of the Company, whether relied upon by us or
      partner, and will determine the method, details and means         not.
      of performing our services. We assume full and sole
      responsibility for the payment of all compensation and            6. Our Work Product and Your License Upon full
      expenses of our employees and for all of their state and          payment of all amounts due us in connection with this
      federal income tax, unemployment insurance, Social                engagement, the work product prepared by us for you in
      Security, disability insurance and other applicable employee      connection with our services will become your property,
      withholdings.                                                     except as set forth below. Our work papers will not
                                                                        constitute work product and will remain our sole and
      3. Fees and Expenses Our fees, out-of-pocket expenses,            exclusive property. We will retain sole and exclusive
      and payment terms are set out in our engagement letter.           ownership of all right, title and interest in our proprietary
      Those fees do not include taxes. You will be responsible for      information which will not constitute work product, including
      and pay all applicable sales, use, excise, value added and        such information as existed prior to the delivery of our
      other taxes associated with the provision or receipt of the       services and, to the extent such information is of general
      services, excluding taxes on our income generally.                application, anything which we may discover, create or
                                                                        develop during our provision of services for you. To the
      4. Confidentiality With respect to any information supplied       extent our deliverables to you contain our proprietary
      in connection with this engagement and designated by any          information, we grant you a non-exclusive, non-assignable,
      party as confidential, or which the other party(s) should         royalty-free license to use the proprietary information
      reasonably believe is confidential based on its subject           provided by us in the work product and the subject of the
      matter or the circumstances of its disclosure, the other          engagement and for no other or further use without our
      party(s) agree to protect the confidential information in a       express, prior written consent.
      reasonable and appropriate manner, and use confidential
      information only to perform its obligations under this            7. Our Warranty We warrant that our services will be
      engagement and for no other purpose. This will not apply to       performed with reasonable care in a diligent and competent
      information which is: (i) publicly known, (ii) already known to   manner. Our sole obligation will be to correct any non-
      the recipient, (iii) disclosed by a third party without           conformance with this warranty, provided that you give us
      restriction, (iv) independently developed, or (v) disclosed       written notice within 60 days after the services are performed
      pursuant to legal requirement or order. Following the             or, if applicable, deliverables are delivered. The notice will
      completion of our engagement, but not before such time, we        specify and detail the non-conformance and, if you and we
      may mention the name of the Company and/or use the                agree that a non-conformance exists, we will have a
      Company logo and provide a general description of the             reasonable amount of time, based on its severity and
      engagement in our printed or electronic materials, or in our      complexity, to correct the non-conformance.
      marketing presentations to others.
                                                                        We do not warrant and are not responsible for any third party
      We are not to be characterized as an “expert” for purposes        products or services. Your sole and exclusive rights and
      of securities law and we are not to be referred to, either by     remedies with respect to any third party products or services
      name or inference, in any public (e.g., S-1) or nonpublic         are against the third party vendor and not against us.
      security filing or private placement. (Any such disclosure
      document is defined herein as a “Filing”.) Moreover, we are       THIS WARRANTY IS OUR ONLY WARRANTY
      not obligated to provide, nor will we provide, any consent to     CONCERNING THE SERVICES AND ANY DELIVERABLE,
      be named in any such Filing either during the performance         AND IS MADE EXPRESSLY IN LIEU OF ALL OTHER
      of our services or after the conclusion of our engagement.        WARRANTIES AND REPRESENTATIONS, EXPRESS OR
                                                                        IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF
      5. Use of Financial & Other Information / GAAS In the             MERCHANTABILITY,     NON-INFRINGEMENT,    OR
      course of our engagement, we will use financial and other         FITNESS FOR A PARTICULAR PURPOSE, OR
      information, including prospective financial information,         OTHERWISE.
      obtained from you, the Company, and/or your
      representatives, and other public and private sources. The        8. Liability and Indemnification (a) The Company, its
      scope of our work will not enable us to accept responsibility     successors and assigns, will to the fullest extent allowable
                                                                        by law, defend, indemnify, and hold harmless Stout, its




Investm ent B anking | Transaction Advisory | Valuation Advisory | D isputes,Com pliance,& Investigations | M anagem ent Consulting
               20-20384 - #25-2 File 09/29/20 Enter 09/29/20 15:16:20 Exhibit B Pg 7 of 9
       Daniel Moreaux
       September 22, 2020
       Page 8




      owners, employees, contractors, and agents (each an                    our analysis, and our compensation is neither based upon
      “Indemnified Party”) from any and all obligations, charges,            nor contingent upon the conclusions we reach. We do not
      claims, losses, costs, fees, expenses, damages, and                    warrant or predict results or final developments in this
      liabilities (including reasonable attorneys’ fees and costs)           matter.
      (collectively, “Losses”) relating to, or arising out of, or directly
      or indirectly in consequence of, as a result of our services or        13. Staffing While we will attempt to comply with your
      this engagement, regardless of the cause of the alleged                requests for specific individuals, we retain the right to assign
      injury or damage (INCLUDING ANY LOSS, CLAIM,                           and reassign our personnel, as appropriate, to perform the
      DAMAGE, LIABILITY OR COST SUSTAINED OR                                 services.
      INCURRED AS A RESULT OF OUR NEGLIGENCE) ,
      except to the extent such Losses are finally determined by a           14. General (a) These Professional Terms, together with
      court of competent jurisdiction to have resulted from the              the engagement letter, including all its attachments,
      gross negligence or willful misconduct or omissions of an              constitute the entire understanding and agreement between
      Indemnified Party.                                                     us with respect to the services and deliverables described in
                                                                             the engagement letter, supersede all prior oral and written
      (b)         Neither of us will be liable for any delays or             communications between us, and may be amended,
      failures in performance due to circumstances beyond our                modified or changed only in writing when signed by all
      reasonable control.                                                    parties. If there is a conflict between these Professional
                                                                             Terms and the terms of the engagement letter, these
       (c)        Our total liability relating to this engagement will       Professional Terms will govern.
      in no event exceed an amount equal to the fees we receive
      for the portion of the engagement giving rise to liability, and        (b)        No term of this agreement will be deemed
      will not include any special, consequential, incidental or             waived, and no breach of this agreement excused, unless
      exemplary damages or loss (nor any lost profits, savings or            the waiver or consent is in writing signed by the party
      business opportunity).                                                 granting such waiver or consent.

      (d)       Any action against either of us by the other in              (c)        The terms of this agreement which by their nature
      connection with this engagement must be brought within 18              are to survive this agreement will survive its expiration or
      months after the cause of action arises.                               termination.

      9. Response to Subpoena In the event we are required to                (d)      We will retain files related to this engagement in
      respond to a subpoena (e.g., producing documents in our                accordance with our document retention policy.
      possession, providing testimony, cooperating with your legal
      counsel, etc.) related to this engagement (regardless of               (e)         We each acknowledge that we may correspond
      whether such subpoena is served during or subsequent to                or convey documentation via Internet e-mail and that none
      the completion of our work), we will invoice you at our                of the parties has control over the performance, reliability,
      standard hourly rates applicable at the time such services             availability, or security of Internet e-mail. Therefore, none of
      are rendered. We will also invoice you for our related out-            the parties will be liable for any loss, damage, expense,
      of-pocket expenses, including, but not limited to, copying             harm or inconvenience resulting from the loss, delay,
      charges, courier fees, travel expenses and attorney fees.              interception, corruption, or alteration of any Internet e-mail
                                                                             due to any reason beyond our reasonable control.
      10. Non-Solicitation During the term of this engagement,
      and for a period of one year following its expiration or               (f)        We are not authorized to practice law or provide
      termination, you will not actively solicit, employ or otherwise        legal advice. No services provided under this agreement are
      engage any of our employees (including former employees)               intended to be, nor should be construed to be, legal services.
      who were involved directly in the engagement.
                                                                             (g)          Any delay or failure on our part to perform the
      11. Termination (a) Any party may terminate our                        obligations provided herein shall be excused if we are
      engagement at any time upon 10 days written notice.                    unable to provide the deliverable as the result of an event or
                                                                             occurrence beyond our reasonable control and without our
      (b)        Stout Risius Ross, LLC may suspend or                       fault or negligence, including, but not limited to, acts of God,
      terminate this engagement immediately and without notice               actions by any governmental authority (whether valid or
      in the event of non-payment of amounts due us.                         invalid), fires, floods, windstorms, epidemics, pandemics,
                                                                             explosions, riots, natural disasters, wars, sabotage, labor
      (c)        You will pay us for all services rendered,                  problems (including lockouts, strikes and slowdowns);
      expenses incurred or commitments made by us to the                     provided that written notice of such delay (including the
      effective date of termination, and will reimburse us for all           anticipated duration of the delay) shall be given to the
      reasonable costs associated with any termination.                      Company as soon as possible after the event or occurrence
                                                                             (but in no event more than 10 days thereafter). If requested
      12. Our Financial Interest / Compensation None of our                  by Company, we shall, within 10 days, provide adequate
      employees who will work on this engagement have any                    assurances that the delay shall not exceed 30 days. If the
      known financial interest in the Company or the outcome of




Investm ent B anking | Transaction Advisory | Valuation Advisory | D isputes,Com pliance,& Investigations | M anagem ent Consulting
                20-20384 - #25-2 File 09/29/20 Enter 09/29/20 15:16:20 Exhibit B Pg 8 of 9
       Daniel Moreaux
       September 22, 2020
       Page 9




      delay lasts more than 30 days or we do not provide adequate   engagement will be determined in accordance with the laws
      assurance that the delay will cease within 30 days, Company   of the State of Texas.
      may immediately terminate this agreement without liability
      beyond the time and expenses incurred to date.

      (h)       All of our respective rights and duties and all                         *   *   *   *   *   *
      controversies and claims in connection with this




Investm ent B anking | Transaction Advisory | Valuation Advisory | D isputes,Com pliance,& Investigations | M anagem ent Consulting
              20-20384 - #25-2 File 09/29/20 Enter 09/29/20 15:16:20 Exhibit B Pg 9 of 9
